Name: Commission Decision of 22 December 2006 amending Decision 2005/393/EC as regards restricted zones in relation to bluetongue (notified under document number C(2006) 6970) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  health;  means of agricultural production;  Europe;  agricultural activity;  regions and regional policy;  international trade
 Date Published: 2007-08-24; 2007-01-13

 13.1.2007 EN Official Journal of the European Union L 8/51 COMMISSION DECISION of 22 December 2006 amending Decision 2005/393/EC as regards restricted zones in relation to bluetongue (notified under document number C(2006) 6970) (Text with EEA relevance) (2007/28/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1), and in particular Article 8(3) thereof, Whereas: (1) Directive 2000/75/EC lays down control rules and measures to combat bluetongue in the Community, including the establishment of protection and surveillance zones and a ban on animals leaving those zones. (2) Commission Decision 2005/393/EC of 23 May 2005 on protection and surveillance zones in relation to bluetongue and conditions applying to movements from or through these zones (2) provides for the demarcation of the global geographic areas where protection and surveillance zones (the restricted zones) are to be established by the Member States in relation to bluetongue. (3) On 20 November 2006 Spain informed the Commission that serotype 4 virus has been detected as circulating in a peripheral area of restricted zone E. Consequently that zone should be extended, taking into account of the data available on the ecology of the vector and the current meteorological situation. (4) On 21 November 2006 Germany informed the Commission of new outbreaks of bluetongue in Lower Saxony. In view of those findings, it is appropriate to amend the demarcation of the restricted zone in Germany. (5) Following the notification of outbreaks of bluetongue in early November 2006 by Italy, due to a new serotype, by Decision 2006/858/EC, a new restricted zone G has been added to Annex I to Decision 2005/393/EC to include the three concerned provinces of southern Sardinia. However, the reference to this zone in the respective provisions of Decision 2005/393/EC has not been added. Therefore, for the sake of clarity, the list of zones referred to in Article 2 of Decision 2005/393/EC should be completed. (6) Decision 2005/393/EC should be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/393/EC is amended as follows: 1. The first paragraph of Article 2 is replaced by the following: Restricted zones shall be demarcated within the global geographical areas listed in the zones set out in Annex I. 2. Annex I is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 327, 22.12.2000, p. 74. (2) OJ L 130, 24.5.2005, p. 22. Decision as last amended by Decision 2006/858/EC (OJ L 332, 30.11.2006, p. 26.) ANNEX Annex I to Decision 2005/393/EC is amended as follows: 1. The list of restricted zones in Zone E (serotype 4) which relates to Spain is replaced by the following: Spain:  Autonomous Region of Extremadura: provinces of CÃ ¡ceres, Badajoz;  Autonomous Region of Andalucia: provinces of CÃ ¡diz, CÃ ³rdoba, Huelva, JaÃ ©n (comarcas of AlcalÃ ¡ la Real, AndÃ ºjar, Huelma, JaÃ ©n, Linares, Santiesteban del Puerto, Ubeda), MÃ ¡laga, Sevilla;  Autonomous Region of Castilla-La Mancha: provinces of Albacete (comarca of Alcaraz), Ciudad Real, Toledo;  Autonomous Region of Castilla y LeÃ ³n: provinces of Avila (comarcas of Arenas de San Pedro, Candeleda, Cebreros, El Barco De Ã vila, Las Navas del MarquÃ ©s, Navaluenga, Sotillo de la Adrada), Salamanca (comarcas of BÃ ©jar, Ciudad Rodrigo and Sequeros);  Autonomous Region of Madrid: province of Madrid (comarcas of AlcalÃ ¡ de Henares, Aranjuez, Arganda del Rey, Colmenar Viejo, El Escorial, Grinon, Municipio de Madrid, Navalcarnero, San MartÃ ­n de Valdeiglesias, Torrelaguna, Villarejo de SalvanÃ ©s). 2. The list of restricted zones in Zone F (serotype 8) which relates to Germany is replaced by the following: Germany: Baden-WÃ ¼rttemberg Stadtkreis Baden-Baden Im Landkreis Enzkreis: Birkenfeld, Eisingen, Illingen, Ispringen, KÃ ¤mpfelbach, Keltern, Kieselbronn, Knittlingen, KÃ ¶nigsbach-Stein, Maulbronn, MÃ ¼hlacker NeuenbÃ ¼rg, Neulingen, Ã lbronn-DÃ ¼rrn, Ã tisheim, Remchingen, Sternenfels, Straubenhardt Stadtkreis Heidelberg Stadtkreis Heilbronn Im Landkreis Heilbronn: Bad Friedrichshall, Bad Rappenau, Bad Wimpfen, Brackenheim, Eppingen, Gemmingen, GÃ ¼glingen, Gundelsheim, Ittlingen, Kirchardt, Leingarten, MÃ ¶ckmÃ ¼hl, Massenbachhausen, Neckarsulm, Neudenau, Offenau, Pfaffenhofen, Roigheim, Schwaigern, Siegelsbach, Untereisesheim, Zaberfeld Landkreis Karlsruhe Stadtkreis Karlsruhe Stadtkreis Mannheim Im Main-Tauber-Kreis: Freudenberg, KÃ ¶nigheim, KÃ ¼lsheim, Tauberbischofsheim, Werbach, Wertheim Im Neckar-Odenwald-Kreis: Aglasterhausen, Billigheim, Binau, Buchen, Elztal, Fahrenbach, Hardheim, HaÃ mersheim, HÃ ¶pfingen, HÃ ¼ffenhardt, Limbach, Mosbach, Mudau, Neckargerach, Neckarzimmern, Neunkirchen, Obrigheim, Osterburken, Schefflenz, Schwarzach, Seckach, Waldbrunn, WalldÃ ¼rn, Zwingenberg Im Ortenaukreis: Achern, Appenweier, Kappelrodeck, Kehl, Lauf, Neuried, Oberkirch, Offenburg, Renchen, Rheinau, Sasbach, Sasbachwalden, Schutterwald, WillstÃ ¤tt Stadtkreis Pforzheim Landkreis Rastatt Rhein-Neckar-Kreis Bayern Landkreis und Stadt Aschaffenburg Im Landkreis Bad Kissingen: Aura, Bad Bocklet, Bad BrÃ ¼ckenau, Bad Kissingen, Burkardroth, Dreistelzer Forst, Elfershausen, Euerdorf, Forst Detter-SÃ ¼d, Fuchsstadt, Geiersnest Ost, Geiersnest West, Geroda, GroÃ er Auersberg, Hammelburg, KÃ ¤lberberg, Klauswald-SÃ ¼d, Motten, Mottener Forst-SÃ ¼d, Neuwirtshauser Forst, Oberleichtersbach, Oberthulba, Omerz u. Roter Berg, Riedenberg, RÃ ¶mershager Forst-Nord, RÃ ¶mershager Forst-Ost, RoÃ bacher Forst, Schondra, Waldfensterer Forst, Wartmannsroth, Wildflecken, Zeitlofs Landkreis Main-Spessart Landkreis Miltenberg Im Landkreis RhÃ ¶n-Grabfeld: Bastheim, Bischofsheim a. d. RhÃ ¶n, Burgwallbacher Forst, Fladungen, Forst Schmalwasser Nord, Forst Schmalwasser SÃ ¼d, Hausen, Mellrichstadter Forst, Nordheim v. d. RhÃ ¶n, Oberelsbach, Ostheim v. d. RhÃ ¶n, Sandberg, SchÃ ¶nau a. d. Brend, Sondheim a. d. RhÃ ¶n, Steinbacher Forst r. d. Saale, Willmars Im Landkreis Schweinfurt: Wasserlosen Im Landkreis WÃ ¼rzburg: Erlabrunn, GreuÃ enheim, Helmstadt, Holzkirchen, Neubrunn, Remlingen, ThÃ ¼ngersheim, Uettingen, Leinach, WaldbÃ ¼ttelbrunn Freie Hansestadt Bremen Gesamtes Landesgebiet Freie und Hansestadt Hamburg Im Bezirk Harburg die Ortsteile EiÃ endorf, Gut Moor, Harburg, Hausbruch, Heimfeld, Langenbek, Marmstorf, Neugraben-Fischbek, Neuland, RÃ ¶nneburg, Sinstorf, Wilstorf Im Bezirk Bergedorf die Ortsteile Kirchwerder, Neuengamme, Ochsenwerder Hessen Gesamtes Landesgebiet Niedersachsen Landkreis Ammerland Im Landkreis Aurich: Aurich, Berumbur, Dornum, GroÃ efehn, GroÃ heide, Hage, Hagermarsch, Halbemond, Hinte, Ihlow, KrummhÃ ¶rn, Leetzdorf, LÃ ¼tetsburg, Marienhafe, Norden, Nordseeinsel Memmert, Ostseel, Rechtsupweg, SÃ ¼dbrookmerland, Upgant-Schott, Wiesmoor, Wirdum Stadt Braunschweig Landkreis Celle Landkreis Cloppenburg Im Landkreis Cuxhaven: Appeln, Beverstedt, Bokel, Bramstedt, Driftsethe, Elmlohe, Frelsdorf, Hagen im Bremischen, Heerstedt, Hollen, Kirchwistedt, KÃ ¶hlen, KÃ ¼hrstedt, Loxstedt, Lunestedt, Ringstedt, Sandstedt, Schiffdorf, Stubben, Uthlede, WulsbÃ ¼ttel Stadt Delmenhorst Landkreis Diepholz Stadt Emden Landkreis Emsland Im Landkreis Friesland: Bockhorn, Jever, Sande, Schortens, Varel, Wangerland, Zetel Landkreis Gifhorn Landkreis Goslar Stadt GÃ ¶ttingen Landkreis GÃ ¶ttingen Landkreis Grafschaft Bentheim Landkreis Hameln-Pyrmont Landeshauptstadt Hannover Region Hannover Landkreis Harburg Landkreis Helmstedt Landkreis Hildesheim Landkreis Holzminden Landkreis Leer Im Landkreis LÃ ¼chow-Dannenberg: Bergen (Dumme), Clenze, Dannenberg (Elbe), GÃ ¶hrde, GÃ ¶hrde (gemeindefreies Gebiet), Gusborn, Hitzacker (Elbe), Jameln, Karwitz, KÃ ¼sten, Lemgow, LÃ ¼bbow, LÃ ¼chow (Wendland), Luckau (Wendland), Neu-Darchau, Schnega, Trebel, Waddeweitz, Woltersdof, Wustrow (Wendland), Zernien Im Landkreis LÃ ¼neburg: Adendorf, Amelinghausen, Artlenburg, Bardowick, Barendorf, Barnstedt, Barum, Betzendorf, Brietlingen, Broitze, Dahlem, Dahlenburg, Deutsch Evern, Echem, Embsen, Handorf, Hittbergen, Hohnstorf (Elbe), Kirchgellersen, LÃ ¼dersburg, LÃ ¼neburg, Mechtersen, Melbeck, Nahrendorf, Neetze, Oldendorf (Luhe), Radbruch, Rehlingen, Reinstorf, Reppenstedt, Rullstorf, Scharnebeck, Soderstorf, SÃ ¼dergellersen, Thomasburg, Tosterglope, Vastorf, VÃ ¶gelsen, Wendisch Evern, Westergellersen, Wittorf Landkreis Nienburg (Weser) Landkreis Northeim Landkreis Oldenburg Stadt Oldenburg Landkreis OsnabrÃ ¼ck Stadt OsnabrÃ ¼ck Landkreis Osterholz Landkreis Osterode am Harz Landkreis Peine Landkreis Rotenburg (WÃ ¼mme) Stadt Salzgitter Landkreis Schaumburg Landkreis Soltau-Fallingbostel Im Landkreis Stade: Apensen, Ahlerstedt, Bargstedt, Beckdorf, Bliedersdorf, Brest, Buxtehude, Deinste, Fredenbeck, Harsefeld, Horneburg, Jork, Kutenholz, Nottensdorf, Sauensiek Landkreis Uelzen Landkreis Vechta Landkreis Verden Landkreis Wesermarsch Stadt Wilhelmshaven Im Landkreis Wittmund: Blomberg, Dunum, Esens, Eversmeer, Friedeburg, Holtgast, Moorweg, Nenndorf, Neuschoo, Ochtersum, Schweindorf, Stedesdorf, Utarp, Westerholt, Wittmund Landkreis WolfenbÃ ¼ttel Stadt Wolfsburg Nordrhein-Westfalen Gesamtes Landesgebiet Rheinland-Pfalz Gesamtes Landesgebiet Saarland Gesamtes Landesgebiet Sachsen-Anhalt Im Altmarkkreis Salzwedel: Ahlum, Algenstedt, Altensalzwedel, Altmersleben, Flecken Apenburg, Badel, Bandau, Beetzendorf, Benkendorf, Berge, Bierstedt, Binde, Bonese, Bornsen, Breitenfeld, Brietz, Brunau, ChÃ ¼den, DÃ ¤hre, Dambeck, Dannefeld, Flecken Diesdorf, DÃ ¶nitz, Ellenberg, Engersen, Estedt, Fleetmark, Gardelegen, Gieseritz, Gischau, GÃ ¼ssefeld, Hanum, Hemstedt, Henningen, Hohentramm, Hottendorf, Immekath, JÃ ¤venitz, Jahrstedt, Jeeben, Jeetze, Jeggau, Jeggeleben, Jerchel, Jeseritz, JÃ ¼bar, Kahrstedt, Kakerbeck, Kalbe (Milde), Kassieck, Kerkau, Klein Gartz, KlÃ ¶tze, Kloster Neuendorf, KÃ ¶ckte, Kuhfelde, Kunrau, Kusey, Lagendorf, Langenapel, Letzlingen, Liesten, Lindstedt, LÃ ¼delsen, Mahlsdorf, Mechau, Mehmke, Mellin, Mieste, Miesterhorst, Nettgau, Neuekrug, Neuendorf, Neuendorf am Damm, Neuferchau, Osterwohle, Peckfitz, Potzehne, Pretzier, PÃ ¼ggen, Rademin, Riebau, Ristedt, RÃ ¶witz, Rohrberg, RoxfÃ ¶rde, Sachau, Salzwedel, Sanne-Kerkuhn, Schenkenhorst, Schwiesau, Seebenau, Seethen, Sichau, Siedenlangenbeck, Solpke, Stappenbeck, Steimke, Steinitz, Tangeln, Tylsen, Valfitz, Vienau, Vissum, Wallstawe, Wannefeld, Wenze, Wernstedt, Wieblitz-Eversdorf, Wiepke, Winkelstedt, Winterfeld, Zethlingen, Zichtau Kreis Aschersleben-StaÃ furt Im Kreis Bernburg: GÃ ¼sten BÃ ¶rdekreis Kreis Halberstadt Landeshauptstadt Magdeburg Im Kreis Mansfelder Land: Abberode, Ahlsdorf, Alterode, Annarode, Arnstedt, Benndorf, Biesenrode, BrÃ ¤unrode, Braunschwende, Friesdorf, Gorenzen, Greifenhagen, GroÃ Ã ¶rner, Harkerode, Hergisdorf, Hermerode, Hettstedt, Klostermansfeld, Mansfeld, MÃ ¶llendorf, Molmerswende, Piskaborn, Quenstedt, Ritterode, Ritzgerode, Siebigerode, Stangerode, Sylda, Ulzigerode, Vatterode, Walbeck, Welbsleben, Wiederstedt, Wippra Im Ohre-Kreis: Ackendorf, Alleringersleben, Altenhausen, Barleben, Bartensleben, Bebertal, Beendorf, Behnsdorf, Belsdorf, Berenbrock, BÃ ¶ddensell, BÃ ¶sdorf, Born, Bornstedt, Bregenstedt, BÃ ¼lstringen, Burgstall, CalvÃ ¶rde, Colbitz, CrÃ ¶chern, Dahlenwarsleben, DÃ ¶hren, Dolle, Dorst, Ebendorf, Eichenbarleben, Eickendorf, Eimersleben, Emden, Erxleben, Eschenrode, Etingen, Everingen, Farsleben, Flechtingen, Glindenberg, Grauingen, GroÃ  Ammensleben, GroÃ  Santersleben, Gutenswegen, Hakenstedt, Haldensleben, Hermsdorf, Hillersleben, HÃ ¶dingen, HÃ ¶rsingen, Hohenwarsleben, Irxleben, Ivenrode, Jersleben, Kathendorf, Klein Ammensleben, KlÃ ¼den, Loitsche, Mannhausen, Meitzendorf, Meseberg, Morsleben, Neuenhofe, Niederndodeleben, Nordgermersleben, Ochtmersleben, Oebisfelde, Ostingersleben, RÃ ¤tzlingen, Rottmersleben, Samswegen, Schackensleben, Schwanefeld, Seggerde, Siestedt, SÃ ¼plingen, Uhrsleben, Vahldorf, Velsdorf, Walbeck, Flecken Weferlingen, Wegenstedt, Wellen, Wieglitz, Wolmirstedt, Zielitz, Zobbenitz Kreis Quedlinburg Im Kreis Sangerhausen: Bennungen, Berga, Beyernaumburg, Blankenheim, Breitenbach, Breitenstein, Breitungen, BrÃ ¼cken (Helme), Dietersdorf, Drebsdorf, Edersleben, Emseloh, Gonna, Grillenberg, GroÃ leinungen, HackpfÃ ¼ffel, Hainrode, Hayn (Harz), Horla, Kelbra (KyffhÃ ¤user), Kleinleinungen, Lengefeld, Martinsrieth, Morungen, NiederrÃ ¶blingen (Helme), Nienstedt, OberrÃ ¶blingen, Obersdorf, PÃ ¶lsfeld, Questenberg, Riestedt, Riethnordhausen, RoÃ la, Rotha, Rottleberode, Sangerhausen, Schwenda, Stolberg (Harz), Tilleda (KyffhÃ ¤user), Uftrungen, Wallhausen, Wettelrode, Wickerode, Wolfsberg Im Kreis SchÃ ¶nebeck: Atzendorf, Biere, Eickendorf, FÃ ¶rderstedt, LÃ ¶bnitz (Bode), SchÃ ¶nebeck (Elbe), Welsleben Im Kreis Stendal: Badingen, Berkau, Bismark (Altmark), BÃ ¼ste, Holzhausen, KÃ ¤then, KÃ ¶nnigde, Kremkau, Querstedt, Staats, Uchtspringe, Volgfelde, Windberge, Wittenmoor Kreis Wernigerode ThÃ ¼ringen Stadt Eisenach Kreis Eichsfeld Im Kreis Gotha: Aspach, BallstÃ ¤dt, BienstÃ ¤dt, BrÃ ¼heim, Bufleben, Dachwig, DÃ ¶llstÃ ¤dt, Ebenheim, Emleben, Emsetal, Ernstroda, Eschenbergen, Finsterbergen, Friedrichroda, Friedrichswerth, Friemar, FrÃ ¶ttstÃ ¤dt, Georgenthal/ThÃ ¼r. Wald, GierstÃ ¤dt, Goldbach, Gotha, GroÃ fahner, Haina, Hochheim, HÃ ¶rselgau, Laucha, Leinatal, MechterstÃ ¤dt, Metebach, Molschleben, RemstÃ ¤dt, Sonneborn, Tabarz/ThÃ ¼r. Wald, Teutleben, Tonna, TrÃ ¶chtelborn, TrÃ ¼gleben, Waltershausen, Wangenheim, Warza, Weingarten, Westhausen Im KyffhÃ ¤userkreis: Abtsbessingen, Artern/Unstrut, Bad Frankenhausen/KyffhÃ ¤user, Badra, Bellstedt, Bendeleben, Borxleben, Bretleben, Clingen, Ebeleben, Esperstedt, Freienbessingen, GÃ ¶llingen, GreuÃ en, GroÃ enehrich, GÃ ¼nserode, Hachelbich, HelbedÃ ¼ndorf, Heldrungen, HolzsuÃ ra, Ichstedt, NiederbÃ ¶sa, OberbÃ ¶sa, Oldisleben, Ringleben, Rockstedt, Rottleben, Schernberg, Seega, Sondershausen, Steinthaleben, ThÃ ¼ringenhausen, Topfstedt, Trebra, Voigtstedt, Wasserthaleben, WestgreuÃ en, Wolferschwenda Kreis Nordhausen Im Kreis Schmalkalden-Meiningen: Aschenhausen, Birx, Breitungen/Werra, Brotterode, Erbenhausen, Fambach, Floh-Seligenthal, Frankenheim/RhÃ ¶n, Friedelshausen, HeÃ les, HÃ ¼mpfershausen, Kaltensundheim, Kaltenwestheim, Kleinschmalkalden, Mehmels, Melpers, Oberkatz, Oberweid, Oepfershausen, RhÃ ¶nblick, Rosa, RoÃ dorf, Schmalkalden, Schwallungen, Stepfershausen, Trusetal, Unterkatz, Unterweid, Wahns, Wasungen, Wernshausen Im Kreis SÃ ¶mmerda: Andisleben, Bilzingsleben, FrÃ ¶mmstedt, GangloffsÃ ¶mmern, Gebesee, GÃ ¼nstedt, Herrnschwende, Kannawurf, KindelbrÃ ¼ck, Riethgen, Schwerstedt, StrauÃ furt, Walschleben, WeiÃ ensee Unstrut-Hainich-Kreis Wartburgkreis